Per Curiam.
In a suit upon an administrator’s bond, where several breaches are assigned, if one be well assigned, a demurrer to all must be overruled.
• Of a special finding on such breaches, wherein the jury assess damages upion a part of the breaches which are good, and assess none upon the others, the defendants can not complain because the jury did not assess damages against them upon all the breaches.
When the heirs sue specially for injury to them by the malfeasance of the administrator, the fact that the widow has been paid her share, and does not complain, is not a material fact in the suit.
The judgment is affirmed, with five per cent, damages and costs.